DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KOREA on 09/02/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘A’ and ‘B’ in Figures 5-9, 11 and 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
“MULTILAYER CERAMIC ELECTRONIC COMPONENT WITH CONDUCTIVE LAYER CUTOUT”.
Claim Objections
Claim 1 is objected to because of the following informalities: 
 “ a cover portion disposed on both surfaces” should be “a cover portion disposed on the both surfaces” as that limitation was mentioned before
“fifth and six surfaces opposing each other in the third direction” should be “fifth and six surfaces opposing each other in a third direction”
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1, for which Claims 2-12 depends, and Claim 13, for which Claims 14-20 depends, teaches a limitation: “a ratio, A1/A2, of an area, A1, of the first conductive layer disposed on the fifth surface or the second conductive layer disposed on the sixth surface of the ceramic body to an area, A2, of a cross-sectional surface of the ceramic body taken in the second direction and the first direction is in a range of 0.1 to 0.3” that is not taught adequately in the prior art areas searched for this action.
Kwag (US20150243439) is the closest prior art found during search.
Regarding Claim 1, Kwag teaches, in Fig. 1-3F, a multilayer ceramic electronic component, comprising: a capacitance forming portion (a) including a dielectric layer (111) and first (121) and second internal electrodes (122) stacked in a first direction with the dielectric layer interposed therebetween (see Fig. 2); a margin portion (not labeled but there is a small distance between internal electrode and the edge(margin) of the ceramic body) disposed on both surfaces of the capacitance forming portion in a second direction (inherent, see Fig. 1); a cover portion (c) disposed on both surfaces of the capacitance forming portion in the first 
Regarding Claim 13, Kwag teaches, in Fig. 1-3F, a multilayer ceramic electronic component, comprising: a capacitance forming portion (a) including a dielectric layer (111) and first (121) and second internal electrodes (122) stacked in a first direction with the dielectric layer interposed therebetween (see Fig. 2); a ceramic body (110) having first and second surfaces (top and bottom (not shown)) opposing each other in the first direction, third and fourth surfaces (left (not shown) or right) opposing each other in a second direction, and fifth and sixth surfaces (front and back (not shown)) opposing each other in a third direction; and first and second external electrodes (131, 132)  disposed on the fifth and sixth surfaces of the ceramic body (see Fig. 1), respectively, wherein the first and second external electrodes respectively include first and second conductive layers (131a,132a) disposed on the fifth and sixth surfaces and extending in the third direction onto the first to fourth surfaces (Fig. 1), the first and second conductive layers each including an opening on the fifth surface or the sixth surface penetrating therethrough (see Fig. 3A), wherein the first and second external electrodes further include first and second base electrodes covering the first and second conductive layers (See Fig. 3B)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.

Objections to Drawings, Specification, and Claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848